UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-4367


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO BLANDING,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. W. Earl Britt, Senior
District Judge. (4:12-cr-00098-BR-1)


Submitted:   December 17, 2013             Decided: December 19, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Antonio Blanding pled guilty, pursuant to a written

plea agreement, to possession of a firearm as a convicted felon,

18 U.S.C. § 922(g) (2012), and was sentenced to seventy months

of    imprisonment,           the     bottom          of       his    properly-calculated

Sentencing Guidelines range.                    In the plea agreement, Blanding

agreed to waive his right to appeal his sentence unless his

sentence exceeded his advisory Sentencing Guidelines range and

for    any     claims        of    ineffective            assistance        of   counsel   or

prosecutorial misconduct.                  On appeal, Blanding’s attorney has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),      asserting       that    there      are       no   meritorious       grounds   for

appeal,      but   questioning        whether         the      district     court’s     cross-

reference,           under         U.S.      Sentencing              Guidelines         Manual

§ 2K2.1(c)(1)(A) (2012), was correct because the gun at issue

was   unrelated       to     the    heroin      also       found     in    Blanding’s    home.

Despite      notice,    Blanding       did      not    file     a    pro    se   supplemental

brief.

               The Government has moved to dismiss Blanding’s appeal

based on the appellate waiver provision in his plea agreement.

We dismiss in part and affirm in part.                          We review a defendant’s

waiver of appellate rights de novo.                        United States v. Blick, 408
F.3d 162, 168 (4th Cir. 2005).                      A defendant may waive his right

to    appeal    if     that       waiver   is       the    result     of    a    knowing   and

                                                2
intelligent      decision     to   forgo       the   right   to     appeal.     United

States v. Amaya–Portillo, 423 F.3d 427, 430 (4th Cir. 2005).

Generally, if the district court fully questions the defendant

about the waiver during the Fed. R. Crim. P. 11 plea colloquy,

the waiver is valid and enforceable.                  United States v. Johnson,

410 F.3d 137, 151 (4th Cir. 2005).                     We will enforce a valid

waiver so long as the issue being appealed is within the scope

of the waiver.          Blick, 408 F.3d at 168.                Our review of the

record leads us to conclude that Blanding’s waiver of appellate

rights was knowing and intelligent.                    Therefore, we grant the

Government’s      motion      to   dismiss      Blanding’s     appeal     as   to   his

sentence and dismiss this portion of the appeal.

              The waiver provision does not, however, preclude our

duty    to    review    Blanding’s     conviction.            Our    Anders    review,

however,      reveals    no   meritorious       issues    that      are   outside   the

scope of the appeal waiver.                We therefore affirm the district

court’s judgment as to all issues not encompassed by Blanding’s

valid waiver of his right to appeal.                   This court requires that

counsel inform Blanding, in writing, of his right to petition

the Supreme Court of the United States for further review.                          If

Blanding requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in     this   court     for   leave   to       withdraw      from    representation.

Counsel’s motion must state that a copy thereof was served on

                                           3
Blanding.    We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.


                                                        DISMISSED IN PART;
                                                          AFFIRMED IN PART




                                     4